In an action, pursuant to section 51 of the General Municipal Law, to restrain the issuance of a capital note and bonds pursuant to a bond resolution duly adopted and approved by the electorate, and for other relief, the appeal is from a judgment entered on an order granting a motion for judgment on the pleadings and dismissing the complaint. Judgment unanimously affirmed, with $10 costs and disbursements. The wording of the resolution was sufficient to apprise the voters of the purpose of the bond issue and the details of the financing plan. The claimed defects were mere irregularities. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ.